       Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 1 of 28

                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                New York District Office
                                                                            33 Whitehall Street, 5th Floor
                                                                            New York, NY 10004-2112
                                                              Intake Information Group: (800) 669-4000
                                                         Intake Information Group TTY: (800) 669-6820
                                                                  New York Direct Dial: (929) 506-5270
                                                                                   FAX (212) 336-3625
                                                                                Website: www.eeoc.gov

May 12, 2021

The Hon. Vanessa L. Bryant
Abraham Ribicoff Federal Building
450 Main Street, Annex 135
Hartford, CT 06103

                   Re:    EEOC v. Yale New Haven Hospital, Inc.,
                          Civil Action No. 3:20-cv-00187-VLB

Dear Judge Bryant:

      Pursuant to the Court’s Chamber Practices concerning discovery disputes,

Plaintiff U.S. Equal Employment Opportunity Commission (the “EEOC” or

“Commission”) and Defendant Yale New Haven Hospital, Inc. (“YNHH”) jointly

request a discovery conference to discuss a dispute concerning two discrete

legal issues:

   1) Whether YNHH may withhold from production documents based on a

      blanket assertion of “peer review privilege” in this federal civil rights case;

      and

   2) Whether YNHH may withhold from production the battery of required

      neuropsychological tests administered to Aggrieved Individuals on the

      basis of the “peer review privilege,” and/or on the basis on vagueness and

      ambiguity objections.

      Additionally, Defendant requests a discovery conference to discuss a

dispute concerning a third issue, howeverthe EEOC objects to including this

issue because the parties have neither conferred in good faith on numerous
           Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 2 of 28




aspects of Defendant’s assertions nor completed conferral with respect to the

one position Defendant briefly shared during conferrral.:

    3) Whether YNHH may depose the “Affected Individuals” 1 (including both

          voluntary and involuntary claimants).

    I.       Relevant Background

    In this litigation, the Commission challenges YNHH’s Late Career Practitioner

Policy (“the Policy”) under the ADEA and ADA. The Policy requires all

practitioners age 70 and above to undergo an ophthalmologic and

neuropsychological examination at least every two years in order to maintain

privileges necessary to practice fully at YNHH. On January 29, 2021, the EEOC

served Phase 2 focused document requests upon YNHH. YNHH served its

responses and objections to these requests on March 15, 2021. The parties

exchanged letters outlining areas of discovery in dispute and conferred about

these issues by telephone on April 21, 2021. The parties agree that the discrete

legal issues identified above are ripe for discussion and decision by the Court at

this time.

    II.      Peer Review Privilege

          Defendant YNHH objects to thirty-one of the EEOC’s forty Document

Requests (Nos. 1-8, 10-26, 30-32, and 38-40) on the basis of “Peer Review

Privilege” and has withheld responsive documents as a result. The Requests at

issue include, for example, documents regarding the adoption of the Policy (No.



1
 “Affected Individuals” refers to the individuals identified in Exhibit A to the parties’
Stipulation Regarding Employer Status of Yale New Haven Hospital, Inc. (Doc. 60-1), as
approved by the Court’s Order dated January 22, 2021 (Doc. 61).

                                             2
        Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 3 of 28




2), documents concerning the efficacy of the Policy and reviews or studies of the

Policy (Nos. 4, 5), the test battery(ies) used to implement the Policy (No. 6), and

documents referred to by, or supporting statements made by Defendant in its

Answer (Nos. 7, 8, 22, 23, and 24), among many others.

      To date, YNNH has not provided a privilege log identifying the specific

documents withheld based on this asserted privilege. However, during the

parties’ meet and confer on April 21, YNHH confirmed that the documents

withheld include “Credentialing Files” for the 115 Aggrieved Individuals in this

matter. Based on Defendant’s statements during the parties’ meet and confer,

Plaintiff understands these files to contain documents regarding the renewal of

each individual’s credentials to practice at YNHH, as well as documents similar to

those one would find in a personnel file. 2


         A. EEOC’s Position: Objections Based on the “Peer Review Privilege”
            Should be Overruled Because No Such Privilege Exists in Federal
            Civil Rights Cases, and Creating Such a Privilege Would Deny the
            EEOC Key Evidence.

      This Court has repeatedly recognized that “‘there appears to be consensus

among lower courts and in other circuits that no federal privilege protects



2
 During the parties’ conferral call, YNHH indicated that it might produce the
Credentialing Files for the 26 Aggrieved Individuals who have voluntarily
cooperated with EEOC’s requests for information (“voluntary claimants”) if the
EEOC first procured waivers from each of these individuals. The Commission
rejected this offer because, in addition to the reasons provided in Section II.A
above, such waivers would address only a fraction of the Credentialing Files to
which the EEOC is entitled, which include those for involuntary claimants as well
as the voluntary claimants. Further, these waivers would not address Defendant’s
assertion of peer review privilege with respect to documents other than the
Credentialing Files (see Request Nos. 1-8, 10-26, 30-32, 38-40), which would still
require Court intervention.
                                          3
        Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 4 of 28




medical peer review materials in civil rights . . . actions.’” Grenier v. Stamford

Hosp. Stamford Health Sys., Inc., No. 3:14-CV-0970 (VLB), 2016 WL 3951045, at *3

(D. Conn. July 20, 2016) (Bryant, J.) (quoting Francis v. United States, No. 09 CIV.

4004 GBD KNF, 2011 WL 2224509, at *4 (S.D.N.Y. May 31, 2011) (citing numerous

cases)); Wisconsin Province of Soc'y of Jesus v. Cassem, 468 F. Supp. 3d 482,

487 (D. Conn. 2020) (Bryant, J.) (same; further stating that “medical peer review

privilege is not recognized by federal common law and discoverability in federal

cases other than medical malpractice and related actions is common and long-

standing,” and noting multiple other decisions which “h[eld] that the federal

interest in ‘fighting discrimination’ favored disclosure [of peer review materials]

in an employment action”). The consensus on this issue is unsurprising, as the

United States Supreme Court in Univ. of Pennsylvania v. E.E.O.C., 493 U.S. 182

(1990), when asked to create a peer review privilege in an employment

discrimination matter, declined to do so, noting that “[o]ften . . . disclosure of

peer review materials will be necessary in order for the Commission to determine

whether illegal discrimination has taken place.” Id. at 193. As case law is well-

settled that a federal peer review privilege does not exist in civil rights cases

such as ours, no further analysis is required and Defendant’s objections should

be overruled by the Court.

      However, even if this issue were not settled law—which it is—it would be

inappropriate here for the Court to create such a privilege under Federal Rule of

Evidence 501. If the Court were to consider this possibility, it would assess: “‘(1)

whether the privilege serves private and public interests; (2) the evidentiary



                                          4
        Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 5 of 28




benefit that would result from denial of the privilege; and (3) recognition of the

privilege among the States.’” Grenier, 2016 WL 3951045, at *3 (quoting Francis,

2011 WL 2224509, at *4). Though many states do recognize a peer review

privilege, the Supreme Court in Univ. of Pennsylvania already weighed the

relevant interests at issue, and ruled against the creation of such a privilege in

employment discrimination cases. 493 U.S. at 585.

      Further, the evidentiary benefit from the denial of the privilege here would

be great—Defendant has asserted this privilege with respect to 75% of Plaintiff’s

discovery requests. Upholding the asserted privilege would irreparably

undermine the EEOC’s ability to litigate this case. For example, under the ADA,

where, as here, an employer has a generally applicable policy of requiring

medical examinations of a class of employees, the employer must show that the

examinations were “job-related and consistent with business necessity.” 42

U.S.C. § 12112(d)(4)(A). To do so, Defendant must show that it “‘it had some

reason for suspecting that the . . . class of employees[] would be unable to

perform essential job functions or would pose a danger to the health and safety

of the workplace,’” necessitating the implementation of the Policy. Conroy v. New

York State Dep't of Corr. Servs., 333 F.3d 88, 97 (2d Cir. 2003) (quoting Fountain v.

New York State Dep't of Corr. Servs., 190 F. Supp. 2d 335, 339 (N.D.N.Y. 2002).

Therefore, documents regarding the adoption of the Policy, sought in Request

No. 2, are key to allowing the EEOC to undermine Defendant’s stated need to

adopt the policy. Further, Defendant must establish that the examination was “a

reasonably effective method of achieving the employer’s goal.” Id. at 98.



                                          5
        Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 6 of 28




Therefore, the EEOC must obtain the test itself (Req. No. 6), and any reviews or

studies of the efficacy of the test (Nos. 4, 5), to challenge whether the test actually

achieves Defendant’s stated goals in implementing the Policy. Finally, any

concerns regarding the disclosure of sensitive information are fully addressed by

the Standing Protective Order applicable to this matter. See Dkt. 004.

      As case law is well settled that a federal peer review privilege does not

exist in civil rights cases such as this, we ask the Court to overrule Defendant’s

objections on this basis, and order Defendant to produce all documents withheld

based on this objection. However, even if the Court feels that the application of

the aforementioned balancing test is appropriate here, no privilege should be

created as the factors weigh strongly in favor of production.

      Still, if the Court feels that further briefing is necessary, Plaintiff would be

happy to provide additional supporting case law and more detailed analysis on

the application of the balancing test to the specific documents at issue. To do so,

however, the Commission asks that the Court order Defendant to produce a

privilege log identifying the specific documents they have withheld.

          B. Defendant’s Position:

      The EEOC seeks highly confidential, privileged credentialing materials on a

hunch that they may later have some connection to its claims. This cuts against

the underpinnings of the peer review privilege and the EEOC’s stated needs in

this case.

      In assessing whether to enforce a privilege in federal matters, federal

courts are generally guided by Fed. Rule of Evidence 501 which provides in



                                           6
        Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 7 of 28




pertinent part: “The privilege of a ….person…shall be governed by the principles

of common law as they may be interpreted by the courts of the United States in

the light of reason and experience.” Fed. R. Evid. 501. Using this rule, courts have

indeed compelled production of peer review materials in civil rights cases.

However, conversely, this Court has recognized the privilege in other types of

cases; e.g., medical malpractice actions as well as the federal Emergency Medical

Treatment and Active Labor Act. See Grenier v. Stamford Hosp. Stamford Health

Sys., Inc., No. 3:14-cv-0970 (VLB), 2016 WL 3951045 (D. Conn. July 20, 2016). In

that ruling denying a Motion to Compel records otherwise protected by Conn.

Gen. Stat. Section 19a-17(b) (peer review privilege statute), Your Honor agreed to

apply an analysis given a recognition that district courts are afforded “flexibility

to develop rules of privilege on a case-by-case basis.” Id. at *3 (quoting Francis

v. United States, No. 09-Civ. 4004 (GBD) (KNF), 2011 WL 2224509, at *4 (S.D.N.Y.

May 31, 2011)). In that ruling, the Court continued to recognize that “[t]he

confidentiality of the peer review process would relieve physicians from the fear

of reprisals and the self-preserving instinct to withhold information necessary to

achieve the goals of peer review. It would engender candid and probing

reflection and collaborative critical evaluation of not only the attending

physicians’ actions, but of the hospital’s policies and procedures as well.” Id. at

*4. Finally, the Court discussed the benefit of the privilege against the probative

value of the records sought there, concluding that the effort in obtaining them

should be denied. Grenier is in accord with the reasoning of sister courts

recognizing the peer review privilege. As the Western District explained in



                                          7
        Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 8 of 28




Woodworth v. United States, the interest in maintaining the confidentiality of peer

review is “as substantial as any that can be imagined: Candid and conscientious

evaluation of clinical practices is a sine qua non of adequate hospital care. To

subject these discussions and deliberations to the discovery process, without a

showing of exceptional necessity, would result in terminating such

deliberations.” 287 F. Supp. 3d 345, 350 (W.D.N.Y. Dec. 27, 2017).

      One recognized and applied balancing test involves four factors: (a) the

need for the information to enforce federal substantive and procedural policies;

(b) the importance of the state policy that supports the rule of privilege and the

likelihood that recognizing the privilege will advance the state policy; (c) the

special need of the litigant who seeks the information; and (d) the adverse impact

on local policy if the privilege is not recognized. See Sabharwal v. Mount Sinai

Med. Ctr., No. 09 CV. 1950 (JBW), 2011 WL 477693, at *2 (E.D.N.Y. Feb. 4, 2011).

      Defendants acknowledge that in cases involving direct discrimination

claims, and thus, cases triggering a need for discovery of records otherwise

protected by the privilege, those Courts generally hold that the probative value of

those records outweighs any of the other factors. Nevertheless, what is important

is that these Courts go through an initial, multi-factor analysis before concluding

that the privilege does not apply. See, e.g., Bowling v. Stamford Anesthesiology

Services, P.C., No. 3:17-cv-642 (AWT)(D. Conn. July 15, 2019) (Dkt. No. 163) (slip

op.) (citing Grenier at *2; Brown v. St. Mary’s Hospital, No. 3:14-cv-228 (DJS) 2015

U.S. Dist. Lexis 179597, at *6 (D. Conn. Aug. 26, 2015)) (declining to apply the peer




                                          8
        Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 9 of 28




review privilege “in the specific factual scenario presented by this case” because

it “would not serve its intended public interest (emphasis added)).

      In denying application of the privilege in Bowling, the Court concluded that

since the defense to the plaintiff’s ADA based claims was that her fitness to

perform her duties was at issue, and further indicating doubt as to whether the

specific records at issue were even subject to the privilege, the probative value

and need for the records outweighed the policy behind the privilege. The

Bowling court also held: “The Court reiterates that this opinion applies only to

the factual scenario presented in this matter and is not intended to alter the

status of the peer review privilege in other factual scenarios raised in this

district.” Bowling, at *10.

      In other words, the EEOC’s position suggesting the denial of application of

the privilege is automatic, at least with respect to federal civil rights cases, is not

supported by these rulings, even where application of the privilege is denied.

      Contrary to the position taken by Plaintiff, the claims in this matter should

not result in the same conclusion simply because they are based on federal civil

rights statutes. Specifically, the attack in this action is on a policy, and whether it

defies the ADEA and/or ADA because its application involving a physical exam is

triggered by age. Unlike the disparate treatment cases in which courts have

refused to recognize peer review privilege, Plaintiff does not allege that the peer

review process was carried out in a discriminatory manner. See e.g., Bowling,

P.C., No. 3:17-cv-642, at *7 (“[T]he Court concludes that there is evidentiary value

to the information sought in this matter. The records of the medical review



                                           9
       Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 10 of 28




committee are highly relevant to the question of plaintiff’s fitness and ability to

perform the essential functions of her position.”). Rather, Plaintiff alleges that the

existence of the policy itself has a disparate impact on persons over a certain

age. In fact, in an earlier submission to the Court, the EEOC stated:

      “It is important to note what this case is not about. It is not
      about     subjecting     a    physician     with     YNHH…to
      neuropsychological or ophthalmologic examination for any
      legitimate reason other than his or her age. Thus, this case is
      not about testing a physician for neuropsychological decline
      when there is evidence specific to that physician that
      neuropsychological decline may be affecting his or her
      performance. Rather, the case is solely about a Policy…”

(footnote 1, ECF 31, emphasis in original).

      The evidentiary value of the individual files is therefore minimal at best.

Moreover, YNHH has already disclosed the identities of Aggrieved Individuals

who were required to submit to the exam, as well as the results. The value of

production of entire peer review credentialing files, which may contain, among

other things, confidential information regarding specific patient incidents and

reports by colleagues who were assured confidentiality, is remote, at best.

Indeed, many among those identified as potentially Affected Individuals have not

been identified as necessarily interested in being part of the prosecution of the

claims, yet their files are being requested—they, too, were promised

confidentiality so that information regarding their performance would not be

subject to broad review, and potentially public access. Of particular concern is

the EEOC’s statement in footnote 2, ECF 36 that “[a]s a public civil rights agency

whose mission includes litigating in the public interest, EEOC maintains that

confidentiality designations should be used sparingly. The public should have

                                          10
       Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 11 of 28




the ability to review the results of EEOC litigation, including materials produced

in discovery that are attached to pleadings and filed with the Court”. In short, the

EEOC has made clear its intention to make all of the information sought “public”.

      Defendant has proposed exploring potential opportunities to narrow the

dispute, such as having the EEOC provide waivers of any potential privilege by

participating Aggrieved Individuals. Defendant also offered to explore providing

a sampling of files, so that the parties could attempt to agree on more targeted

requests, as opposed to wholesale file production. The EEOC has declined all

invitations, continuing to demand entire files be produced for all Affected

Individuals identified on the Exhibit A submitted prior hereto, irrespective of

whether or not these individuals are active and/or willing participants in this

litigation. To repeat, this action does not concern claims of specific medical

professionals whose performance was critiqued in the ordinary course; who were

directly terminated based on performance; and/or who claim that like

performance issues by younger professionals needs to be compared to establish

better treatment of those younger professionals. The probative value of those

records in those situations is clear. The probative value here is not so apparent

and, in fact, is much more remote.

      Therefore, whether these records are protected from wholesale production

is based on peer review privilege, or simply because the EEOC’s requests, as

drafted, were overly broad, thus that their confidential nature outweighs their

probative value,, the result should be that the EEOC not be provided broad

access to any and all records in those credentialing files.



                                         11
          Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 12 of 28




   III.      Neuropsychological Tests Administered Pursuant to the Late Career
             Practitioner Policy

          It is the EEOC’s understanding that the neuropsychological test battery

given to Aggrieved Individuals subject to YNHH’s Late Career Practitioner Policy

includes roughly a dozen different tests. This dispute is based upon the parties’

respective positions on the EEOC’s Document Request No. 6, seeking “[t]he test

battery(ies) used to implement the Late Career Practitioner Policy, including, but

not limited to, any alterations to the battery of tests employed over time.”

          YNHH objected to this Request: “Defendant objects to Request No.

6 to the extent it seeks material protected by the peer review privilege.

Defendant further objects to Request No. 6 as vague to the extent the

phrases ‘test battery(ies)’ and ‘battery of tests’ are vague and undefined.”

To date, YNHH has not disclosed what these tests are, produced copies of

the tests, or disclosed if the tests have changed since 2016 when the

Policy went into effect.

             A. EEOC's Position: YNHH’s Objections to Producing the Test at the
                Heart of this Case Should be Overruled.

          In its Request No. 6, the EEOC seeks the neuropsychological test

administered to practitioners age 70 and above pursuant to YNHH’s Late Career

Practitioner Policy. This test is at the heart of this case and must be produced.

          As held by the Second Circuit, YNHH must show that its “examination . . .

genuinely serves the asserted business necessity and that the request is no

broader or more intrusive than necessary.” Conroy, 333 F.3d at 98. YNHH must

also show that “the examination . . . [is] a reasonably effective method of

achieving the employer's goal.” Id. As the Second Circuit has explained, the
                                           12
        Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 13 of 28




“examination of whether a policy actually contributes to the business necessity is

vital.” Id. at 102. It is not possible for the EEOC to challenge YNHH’s assertion

that the test is no broader or more intrusive than necessary, if the EEOC never

even gets the test. Similarly, the EEOC, and its experts, must have access to the

test so that they can evaluate its effectiveness in achieving YNHH’s stated goals,

which include evaluating the performance and competence of late career

practitioners and protecting patients from harm. Such an examination is “vital.”

Id. Instead, in suggesting that a broad description of the test is enough, YNHH

asks the EEOC to “take its word for it” that the test measures what they claim it

measures, without the opportunity to examine the test itself.

       YNHH has objected to producing the tests, asserting that the

Commission’s use of the phrases “test batteries” or “battery of tests” in Request

No. 6 is “vague” or “undefined.” However, the EEOC used these phrases in its

Request because both YNHH Drs. Cooney and Balcezak, who are the architect of

the Policy and the current chief administrator of the Policy respectively, 3 used

this phrasing – “screening battery” and “battery of tests” – in reference to the

tests at issue. See Leo Cooney & Thomas Balcezak, Cognitive Testing of Older

Clinicians Prior to Recredentialing, Journal of the American Medical Association

(January 14, 2020) (describing the YNHH test: “A cognitive screening battery of

tests was developed and designed to balance brevity with broad coverage of

abilities relevant to clinical practice.”). The Commission’s request for documents

using words YNHH itself uses to describe the same tests cannot be considered


3
 Both of whom sit on YNHH’s “Late Career Practitioner Committee.” (Defendant’s Objections and
Answers to EEOC’s Phase II Interrogatories.)

                                                13
       Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 14 of 28




either vague or ambiguous. See Brown v. McKinley Mall, LLC, No. 15-CV-

1044G(F), 2017 WL 2332330, at *3 (W.D.N.Y. May 30, 2017) (overruling vague and

ambiguous objections because terms used were commonly recognized

accounting terms applicable to defendant, noting “it is difficult to understand

how Defendant . . . would reasonably find such terms vague or ambiguous.”).

      Defendant also objected to the production of the test due to an asserted

peer review privilege. First, as previously established, no federal peer review

privilege exists in civil rights cases. But even if it did, a peer review privilege

applies to reviews by peers, not to a neuropsychological test battery applied as

part of a Late Career Practitioner Policy.

      Now, in connection with the preparation of this letter, on May 11, 2021,

Defendant asserted for the first time that the test at issue in this case is not in

their possession, custody or control, but only in possession of Dr. Hawkins, who

they assert is not their employee.

      First, Defendant has never before made this objection. The EEOC first

requested this exam in March 2019 during its investigation—YNHH did not assert

that it did not possess the test then. (Defendant’s April 12, 2019 Response to

EEOC’s Request for Information, EEOC_0000799-800). In the years since, YNHH

has never asserted that they did not possess this test, not in response to the

EEOC’s Document Req. No. 6, 4 nor during the parties April 21, 2021 meet and

confer discussion about this request. This objection is waived.



4Though YNHH included a general objection to this effect in its responses, after
the 2015 amendments to FRCP 34, “incorporating all of the General Objections

                                           14
       Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 15 of 28




      Second, Defendant must produce these documents because they are

within YNHH’s control, pursuant to FRCP 34. “The concept of ‘control’ has been

construed broadly.” Aidoo v. Cela, No. 3:16-CV-147 (VAB), 2018 WL 6435650, at

*15 (D. Conn. Dec. 7, 2018) (quoting In re Flag Telecom Holdings, Ltd. Sec. Litig.,

236 F.R.D. 177, 180–181 (S.D.N.Y. 2006)). “[C]ourts in the Second Circuit have

repeatedly held that Rule 34 ‘does not require that the party have legal ownership

or actual physical possession of the documents at issue.” Id. (quoting In re NTL,

Inc. Sec. Litig., 244 F.R.D. 179, 195 (S.D.N.Y. 2007)). Instead, “such Second Circuit

decisions suggest that a party cannot evade production when it could gain

control of the evidence through reasonable means.” Id. “When determining

whether a party has the practical ability to obtain access to documents in the

possession of a non-party, courts examine such factors as ‘the existence of

cooperative agreements ... between the responding party and the non-party, the

extent to which the non-party has a stake in the outcome of the litigation, and the

non-party's history of cooperating with document requests.’” Allstate Ins. Co. v.

Kirshner, No. 3:12 CV 1262 JBA, 2015 WL 3620234, at *3 (D. Conn. June 9, 2015)

(quoting Alexander Interactive, Inc. v. Adorama, Inc., No. 12 Civ. 6608(PKC)(JCF),

2014 WL 61472, at *3 (S.D.N.Y. Jan. 16, 2014)).

      All of these factors are present here. YNHH entered into a contract, the

“Cognitive Screening and Neuropsychological Assessment Services Agreement,”




into each response violates Rule 34(b)(2)(B)'s specificity requirement as well as
Rule 34(b)(2)(C)'s requirement to indicate whether any responsive materials are
withheld on the basis of an objection.” Fischer v. Forrest, No. 14CIV1304PAEAJP,
2017 WL 773694, at *3 (S.D.N.Y. Feb. 28, 2017).
                                         15
       Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 16 of 28




under which Dr. Hawkins developed and conducted the neuropsychological

assessments required by the Late Career Practitioner Policy. (YNHH000913.) The

budget in connection with this contract provided that YNHH would pay 15% of Dr.

Hawkins salary, which would “cover . . . the development of norms and

psychometric methods for detecting true status change” and “ongoing evaluation

and modification of the assessment process.” (“Budget for Service Contract for

the Assessment of Late Career Physicians,” YNHH000904). The contract

provided that “the assessment process will be subject to refinement,” and

“Examining Provider [Dr. Hawkins] will keep the YNHH Chief Medical Officer . . .

informed of refinements and the parties agree to meet [on] at least a quarterly

basis to discuss such refinements.” (YNHH000913.)

      Therefore, Dr. Hawkins acted pursuant to a cooperative agreement with

YNHH. He also has a stake in the litigation, as YNHH is paying 15% of his salary

in order for him to develop and perform testing under the Late Career Practitioner

Policy. Further, the contract also suggests that YNHH would have copies of

these tests, as it had quarterly meetings regarding refinements to the assessment

process. YNHH also has a history of producing Dr. Hawkins’ documents—during

the EEOC’s investigation—as its own documents. For example, YNHH produced a

fourteen-page document, authored by Dr. Hawkins, (EEOC_0000538-51), which

YNHH asserted was a “explanation of the rationale” and “testing procedures . . .

under the Neuropsychological Examination portion of the Late Career Practitioner

Policy.” (EEOC_0000799-800). Further, YNHH acknowledges that they will be




                                        16
       Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 17 of 28




producing Dr. Hawkins to testify regarding the testing protocols. (See infra, pg.

19).

       As Defendant exercised control over Dr. Hawkins and has the practical

ability to obtain these documents, YNHH must produce the tests at issue, even if

it does currently physically possess them. Any concerns Defendant has

expressed regarding confidentiality are fully addressed by the Protective Order

currently in effect applicable in this case. (Dkt No. 4). Defendant has no valid

objection to withholding the test which lies at the center of this case. Plaintiff

respectfully requests that the Court order Defendant to produce this essential

evidence. Alternatively, because this is a highly fact intensive inquiry, the EEOC

requests the opportunity to submit briefing on this issue.

          B. Defendant’s Position:

       YNHH objected to the EEOC’s request for the “test battery(ies) used to

implement the Late Career Practitioner Policy, including, but not limited to, any

alterations to the battery of tests employed over time” as seeking material

protected by the peer review privilege and because the request was vague and

terms used within it were undefined. To the extent YNHH now understands this

request to seek identification of the specific tests and/or each and every actual

test question used in the neuropsychological testing performed pursuant to the

Late Career Practitioner Policy, the requested material is not within YNHH’s

possession, custody, or control. The testing protocol is in the sole possession of

Dr. Keith Hawkins (who is employed by Yale University), who created it and




                                          17
       Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 18 of 28




conducts the neuropsychological screenings pursuant to the Policy. 5 See Fed.

R. Civ. P. 34; Kestner v. Pratt & Whitney Canada. Inc., 1995 WL 598995, at *2 (E.D.

Pa. Oct. 6, 1995) (“when one party seeks to compel production, it is sufficient for

the other party to simply respond that a particular discovery items is not in

existence or not in that party's possession”).

      Even if YNHH had the testing protocols used by Dr. Hawkins, the specific

names of the tests and actual questions used are likely not relevant or necessary

to an analysis of the claims in this case, and the countervailing interest of

protecting the integrity of the test outweighs the limited value of the material

sought by the EEOC here. It is critical to maintain the confidentiality of the

precise test names and questions so that clinicians cannot prepare for the tests.

Dissemination of the test questions would negate the purpose of the test

altogether.

      Indeed, YNHH has already produced and/or the EEOC already possesses

sufficient detail and context regarding the neuropsychological testing and its

components performed pursuant to the Policy, including but not limited to:

        •     The Policy itself (EEOC_000428-435): including a general description
of (1) the examinations and what they seek to evaluate (“hearing, vision, memory,
dexterity, reflex/response time, stamina, technical skills, decision making, and
cognitive abilities”); (2) the requirements and procedures pursuant to the Policy;
and (3) how results are reviewed and evaluated;


5
 YNHH generally objected to the EEOC’s Requests for Production “to the extent that
they call for information or documents that do not exist within the possession, custody,
or control of Defendant. Defendant does not have possession, custody, or control of
certain information and/or documents that may be placed at issue by the EEOC’s
discovery requests with respect to Yale University (“Yale. U.”), Yale University School of
Medicine (“YSM”), Northeast Medical Group (“NMG”), and/or other separate entit(ies).”
See Defendant’s Objections And Responses To EEOC’s Phase Ii Request For Production
Of Documents And Electronically Stored Information at pp. 3-4.
                                            18
       Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 19 of 28




       •       The “Late Career Practitioner Policy: Important Background
Information” (EEOC_000436-438): including additional detail regarding the testing
protocols, e.g., “[i]t covers skills such as the capacity to mentally track new
information, process it efficiently, and recall it later. Reasoning skills, mental
flexibility, and the capacity to ‘stop and think’ are also assessed.”

        •     “Testing Older Clinicians at Yale New Haven Hospital”
(EEOC_000538-551): which goes into even more specifics about the tests
employed pursuant to the Policy, including descriptions of how the tests assess
information processing speed, working memory, visuo-spatial abilities, executive
abilities, and memory impairment.

       •      “Cognitive Testing of Older Clinicians Prior to Recredentialing”
(Exhibit A): a journal article about the Policy, which provides, e.g.: “the screening
battery used consisted of 16 brief tests including rudimentary information
processing (two tests), visual scanning and psychomotor efficiency (2 tests),
processing speed and accuracy under decision load (1 test), concentration and
working memory (1 test), visual analysis and reasoning (2 tests), verbal fluency (2
tests), memory (1 visual test and 1 verbal test), ‘prefrontal’ self-regulation (1 test),
and executive functioning (3 tests)… Time to completion varies from 50 minutes
to 90 minutes.”

      The EEOC already possesses sufficient information to assess and argue

the “job related and consistent with business necessity” issue, and will have the

additional opportunity to depose Dr. Hawkins and obtain even more detail

regarding the testing protocols. Requiring YNHH to produce the actual tests

and/or questions (which it does not even possess), is not proportional to the

needs of the case at this stage in the litigation. Conroy, the case cited by the

EEOC, holds the “examination of whether a policy actually contributes to the

business necessity is vital.” 333 F.3d at 102 (emphasis added). The analysis is of

the Policy itself, the details of the testing elements of which the EEOC has long

possessed. The key issue is whether the Late Career Practitioner Policy,

requiring practitioners to undergo periodic neuropsychological and

ophthalmologic screenings after age 70 to maintain Medical Staff privileges and



                                           19
       Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 20 of 28




the remedial process to address any impairments, is job-related and consistent

with business necessity. Getting into the weeds of which exact test questions

were used and when is not necessary.

      III.   Affected Individual Depositions.

      YNHH seeks the Court’s authorization to conduct depositions of the

Affected Individuals in this case. The EEOC does not believe this issue is ripe for

presentation to the Court, as it believes the parties have not yet sufficiently

conferred, but opposes YNHH’s request to depose all 115 Affected Individuals in

this case.

             A.    Defendant’s Position:

      The EEOC’s Complaint alleges a claim of unlawful interference with ADA

rights. See Complaint (Doc. 1) at ¶¶ 32-36. Neither the Supreme Court nor the

Second Circuit has yet outlined a legal test for an interference claim under the

ADA, but “the plain terms of § 12203(b) ‘preclude a party from intimidating or

coercing another party not to exercise his rights under the ADA, as well as

barring interference against a person who has exercised his rights under the

ADA.’” E.E.O.C. v. Day & Zimmerman NPS, Inc., 265 F. Supp. 3d 179, 204 (D.

Conn. 2017); see also 42 U.S.C. § 12203(b) (“It shall be unlawful to coerce,

intimidate, threaten, or interfere with any individual in the exercise or enjoyment

of, or on account of his or her having exercised or enjoyed, or on account of his

or her having aided or encouraged any other individual in the exercise or

enjoyment of, any right granted or protected by [the ADA].”). The leading case on




                                          20
        Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 21 of 28




ADA interference claims is Frakes v. Peoria Sch. Dist. No. 150, which sets forth

the elements of such claims as follows:

       (1) [plaintiff] engaged in activity statutorily protected by the
       ADA; (2) [plaintiff] was engaged in, or aided or encouraged
       others in, the exercise or enjoyment of ADA protected rights; (3)
       the defendant[ ] coerced, threatened, intimidated, or interfered
       on account of her protected activity; and (4) the defendant[ ]
       were motivated by an intent to discriminate.

872 F.3d 545, 550-51 (7th Cir. 2017). 6 YNHH is entitled to oral discovery on those

elements. Indeed, the EEOC has already provided written discovery responses

that vary in detail concerning those central prima facie elements for some, but

not all, of the Affected Individuals. YNHH is entitled to depose those individuals

who have provided responses to probe those written responses, and to depose

those individuals who have not provided discovery on these issues.

       Oral discovery is also needed to determine if the Affected Individuals are

indeed “similarly situated” to Dr. Nash, as the EEOC claims. See Complaint (Doc.

1) at ¶¶ 31, 36. If they are not, they are not properly part of this case, as will be

demonstrated on summary judgment. EEOC also claims each provider was a

qualified individual under ADA. YNHH should be allowed to probe that assertion

in discovery. Oral testimony could also address various aspects of YNHH’s

affirmative defenses, not all of which YNHH is required to outline at this juncture



6
 The EEOC does not allege that YNHH interfered with any alleged protected activity (or
assistance to another in engaging in protected activity) by any Affected Individual.
YNHH is unaware of any authority finding an actionable ADA interference claim where
there is no alleged protected activity at issue. Indeed, the authority in this Circuit is to
the contrary. See Robles v. Medisys Health Network, Inc., No. 19CV6651ARRRML, 2020
WL 3403191, at *13 (E.D.N.Y. June 19, 2020) (dismissing ADA interference claim where
plaintiff failed to allege he engaged in any protected activity and/or that the employer’s
action interfered with any planned or intended protected activity).
                                              21
       Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 22 of 28




as it is attorney work product. Individual oral discovery could also be considered

by YNHH’s expert.

      If YNHH is blocked from conducting oral discovery of the Affected

Individuals, YNHH would face going into summary judgment and perhaps even

trial without ever having had a chance to examine those the EEOC claims are

victims in this case. YNHH is not aware of a single case in any Federal District

where a defendant would be prejudicially hamstrung in this way. For example,

the EEOC could provide affidavits and trial testimony of these individuals without

YNHH ever having an opportunity to cross examine them. Such a result violates

the notion of procedural fairness and the aim of liberal discovery. See Ratliff v.

Davis Polk & Wardwell, 354 F.3d 165, 170 (2nd Cir. 2003) (“Discovery rules ‘are to

be accorded a broad and liberal treatment [ ] to effectuate their purpose that civil

trials in the federal courts no longer need be carried on in the dark.’”) (internal

quotation omitted). The EEOC chose to file suit with the legal theories it is

pursuing in this case, and the EEOC chose to identify the Affected Individuals it

has identified in discovery.

      If the EEOC will not or cannot produce those individuals for depositions,

they are not properly part of this case.

      B.     EEOC’s Position:

      The EEOC objects to the presentation of this issue to the Court at this time,

as it does not believe the parties have adequately conferred on this issue.

      During the parties’ April 21 telephone conference, the parties did briefly

discuss Defendant’s desire to depose all 115 Affected Individuals in this case.



                                           22
       Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 23 of 28




However, during that conversation, Defendant asserted that the EEOC’s ADA

Interference claim was their sole basis for taking these depositions. Defendant’s

counsel confirmed this fact on May 12, stating that the “reasoning behind this

request” was “that Defendant contends the ADA interference claim entitles it to

individual depositions of claimants as to that particular claim.” However, in its

submission to the Court, Defendant asserts that deposition testimony could

relate to YNHH’s affirmative defenses, and claimed that the EEOC had claimed

that each provider was a qualified individual under ADA (it has not). To the extent

Defendant is pursuing these positions, the parties have not conferred about

either, and so have not had the opportunity to determine whether it may be

possible for Defendant to obtain any information to which it is entitled in a

manner more efficient than deposing 115 individuals.

      Defendant informed the EEOC on Tuesday, May 11 at 12:27 p.m. that it

intended to raise this issue with the Court, and presented the EEOC with its

portion of this letter. The EEOC informed Defendant that it did not believe that

the parties had sufficiently conferred on the issues noted above, and that

regardless, it would require additional time to review the new case law and

arguments Defendant had presented, and therefore could not prepare its position

by the end of the following day. However, Defendant refused to grant the EEOC

time to prepare its response, and instead insisted on presenting this issue to the

Court today. 7 The EEOC responds to the best of its ability in the time allowed.



7
 In comparison, when the EEOC informed Defendant on Tuesday, May 4 at 12:49
pm that it intended to raise the first two issues in this letter with the Court,

                                         23
       Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 24 of 28




      Defendant claims that it is entitled to depose all 115 Affected Individuals on

the basis of the EEOC’s interference claim, citing Seventh Circuit case law in

Frakes v. Peoria Sch. Dist. No. 150, 872 F.3d 545, 550-51 (7th Cir. 2017), to assert

that to assert such a claim, an individual must establish that they have engaged

in protected activity, and must show that the Defendant coerced, threatened,

intimidated, or interfered with the individual on account of his or her protected

activity. Defendant also asserts depositions are necessary to determine whether

the AIs are “similarly situated” for purposes of the interference claim.

      However, Frakes is not good law in the District of Connecticut. Instead,

Equal Emp. Opportunity Comm'n v. Day & Zimmerman NPS, Inc., 265 F. Supp. 3d

179 (D. Conn. 2017) is the seminal case in the Second Circuit regarding claims

under 42 U.S.C. § 12203(b). Day & Zimmerman NPS, recognized that, “[o]ther

courts have found that the interference provision of the ADA, unlike the

retaliation provision, ‘does not expressly limit a cause of action to the particular

employee that engaged in protected activity.’” Id. at 204 (quoting Fogleman v.

Mercy Hosp., Inc., 283 F.3d 561, 570 (3d Cir. 2002). Further, the plain language of

42 U.S.C. § 12203(b) does not require that an individual engage in “protected

activity,” as that phrase is generally interpreted by the courts, to assert an

interference claim, but prohibits interference with any individual’s “enjoyment of .

. . any right granted or protected by this chapter,” including the right to be free




Defendant stated that it would require additional time to prepare its response.
The EEOC then provided Defendant with a week to prepare its response, and
delayed its submission.
                                          24
        Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 25 of 28




from an unlawful medical exam. Therefore, no testimony is required as to

whether each individual had engaged in affirmative protected activity.

        Further, the court in Day & Zimmerman found that subjective testimony is

not required on the issue of whether an individual was actually intimidated,

coerced, or interfered with. Instead, “the Court f[ound] that ‘if, under all the

existing circumstances, [Defendant’s] conduct has a reasonable tendency to

coerce or intimidate employees, regardless of whether they are actually coerced,’

then [Defendant] would be liable for interference under the ADA.” Day &

Zimmerman, 265 F. Supp. 3d at 206 (D. Conn. 2017). “This is an objective test that

does not turn on whether any of the affected employees were actually deterred

from exercising their rights.” Id. at 205. 8

        Further, while Defendant asserts that the EEOC has claimed that each

Affected Individual is a qualified individual under the ADA, the EEOC has made

no such claim, and it is not required to establish such an element under the law.

Additionally, while Defendant asserts in its letter that the testimony of Aggrieved

Individuals may impact its affirmative defenses, it has not explained how the

testimony of individuals would bear those defenses, which relate to YNHH’s own

test.




8
 While a later line in the opinion states that “the subjective impact of the Letter on its
recipients is relevant,” (id.) this is in connection with the retaliation claim that was
asserted in that matter, as evidenced by the cited case law, and footnote 8.
(“[Defendant] argues that the subjective effect of the letter should be taken into account,
but cites only cases discussing retaliation claims in support of this proposition. The
interference provision “protects a broader class of persons against less clearly defined
wrongs” than the retaliation provision.”
                                               25
       Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 26 of 28




      The EEOC respectfully requests a telephonic conference with the Court to

discuss the first and second matters. The EEOC presented its position to these

matters to Defendant, which contributed its portion to this letter. The EEOC then

added additional material to its sections, to address arguments which Defendant

raised for the first time in this letter. Defendant respectfully requests a telephonic

conference with the Court to discuss the third matter.



Respectfully submitted,

s/ Caitlin D. Brown
Attorney for Plaintiff
Trial Attorney
Bar No. phv11110
Tel: (929) 506-5277
caitlin.brown@eeoc.gov

Kirsten Peters
Trial Attorney
Tel: (929) 506-5325
kirsten.peters@eeoc.gov

Kimberly A. Cruz
Supervisory Trial Attorney
Tel: (929) 506-5345
kimberly.cruz@eeoc.gov

U.S. Equal Employment
Opportunity Commission
New York District Office
33 Whitehall Street, 5th Floor
New York, NY 10004
Fax: (212) 336-3623

Markus L. Penzel
Senior Trial Attorney
U.S. Equal Employment
Opportunity Commission
John F. Kennedy Federal Building, Room 475
Boston, MA 02203

                                         26
     Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 27 of 28




Tel: (617) 565-3193
Fax: (617) 565-3196
Markus.Penzel@eeoc.gov




                                   27
         Case 3:20-cv-00187-VLB Document 69 Filed 05/12/21 Page 28 of 28




                                Certificate of Service

      I hereby certify that on May 12, 2021, I electronically filed the foregoing with
the Clerk of the District Court using its CM/ECF system. I also certify that the
foregoing document is being served this day on all counsel of record via
transmission of Notices of Electronic Filing generated by CM/ECF.


Dated:        May 12, 2021

                                                /s/ Caitlin D. Brown
                                                Caitlin D. Brown
                                                Bar No. phv11110
                                                Trial Attorney

                                                U.S. Equal Employment
                                                Opportunity Commission
                                                New York District Office
                                                33 Whitehall Street, 5th Floor
                                                New York, NY 10004
                                                Tel: (929) 506-5277
                                                Fax: (212) 336-3623
                                                Email: caitlin.brown@eeoc.gov




                                         28
